Citation Nr: 0639408	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  00-03 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for alopecia.

2.  Entitlement to service connection for a disorder 
manifested by abnormality of the nails.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from March 1993 to 
December 1996.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.


FINDINGS OF FACT

1.  Alopecia pre-existed active military service.

2.  Alopecia increased in severity during active military 
service.

3.  A disorder manifested by an abnormality of the nails 
(nail disorder) is related to active military service.


CONCLUSIONS OF LAW

1.  Alopecia was aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

2.  A nail disorder was incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection for alopecia and a nail disorder, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to a post-
remand re-adjudication of the veteran's claims, a March 2006 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  This letter also essentially 
requested that the veteran provide any evidence in his 
possession that pertained to these claims.  38 C.F.R. 
§ 3.159(b)(1).  

The veteran's service medical records and VA examination 
reports have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The veteran was scheduled for a June 2006 VA 
examination, but failed to report.  When a veteran fails 
without good cause to report for a VA examination requested 
by VA in conjunction with a claim, VA is not obliged to 
attempt to provide another.  38 C.F.R. § 3.655(a) (2006).  
When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
is rated based on the evidence of record.  38 C.F.R. § 
3.655(b).  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

The veteran claims entitlement to service connection for 
alopecia and a nail disorder, based on inservice aggravation.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In this regard, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

The presumption of soundness regarding alopecia is rebutted 
because it was noted upon service entrance examination.  But 
a nail disorder was not noted in the service entrance 
examination.  Thus, in order to rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, for a nail 
disorder, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  
38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25178 
(2004); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 
2004).  The veteran is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  Cotant v. Principi, 17 Vet. App. 116, 132 (2003).

Where a preexisting condition is not noted upon service 
entrance,

the veteran is presumed to have been 
sound upon entry.  The burden then falls 
on the government to rebut the 
presumption of soundness by clear and 
unmistakable evidence that the veteran's 
disability was both preexisting and not 
aggravated by service.  The government 
may show a lack of aggravation by 
establishing that there was no increase 
in disability during service or that any 
"increase in disability [was] due to the 
natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this 
burden is met, then the veteran is not 
entitled to service-connected benefits.  
However, if the government fails to rebut 
the presumption of soundness under 
section 1111, the veteran's claim is one 
for service connection.

Wagner, 370 F.3d at 1096.

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 
(1999).  It is an onerous evidentiary standard, requiring 
that the no-aggravation result be "undebatable."  Cotant, 
17 Vet. App. at 131. 

After a thorough review of the evidence of record, the Board 
finds that although there was evidence of nail abnormalities 
during and after service, the evidence does not clearly and 
unmistakably show that a nail disorder pre-existed service.  
As such, the presumption of soundness is not rebutted, and 
the claim is one for service connection.  See 38 U.S.C.A. 
§ 1111; Wagner, 370 F.3d at 1094-96 (indicating that where 
the presumption of soundness is not rebutted, a claim for 
service connection based on aggravation is converted into a 
claim for service connection based on service incurrence).

The issues, thus, are whether a nail disorder was incurred in 
service and whether alopecia was aggravated by service.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A preexisting injury or disease is considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease or disorder.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  A veteran seeking service connection by 
aggravation is not entitled to presumption of aggravation in 
service, where there was temporary worsening of symptoms, but 
the condition itself did not worsen.  Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).

The veteran's March 1993 service entrance examination noted 
alopecia areata totalis.  In a February 1994 service medical 
record, the veteran reported a history of alopecia of 4 or 5 
years.  In March 1994, recurrent alopecia was assessed.  In a 
December 1995 service medical record, the examiner found 
lichenification, flaking, and pitting of the fingernails and 
toenails, with no erythema of the cuticles.  The veteran was 
referred to dermatology.  At the dermatology clinic, the 
veteran reported alopecia areata since childhood, which was 
now alopecia totalis.  The veteran also reported extensive 
crumbling of the nails.  Upon examination, there was total 
dystrophy of the nails.  The assessments included alopecia 
areata totalis and nail dystrophy, probably secondary to 
alopecia areata, rule out fungal etiology.  In a March 1996 
service medical record, alopecia totalis was assessed.  In a 
March 1996 report of medical assessment, the veteran reported 
alopecia universalis.  

A September 1996 Memorandum indicated the veteran was being 
processed for a Physical Evaluation Board and that the 
initial diagnoses included alopecia areata universalis.  A 
September 1996 service medical record indicated the veteran 
reported a history of alopecia universalis.  

In a Report of the Medical Board signed on October 1996, it 
was noted that the veteran reported to the dermatology clinic 
in January 1996 for alopecia areata totalis.  The veteran had 
a well-documented history of alopecia areata totalis which 
was noted on enlistment examination.  The veteran reported no 
problems until his deployment to Cuba where he noted 
difficulty coping with dust to his nares and eyes secondary 
to the lack of hair and recurrent conjunctivitis.  The 
veteran's alopecia areata started in early childhood and was 
documented as totalis upon enlistment, but was now 
universalis.  A March 1996 complete examination indicated 
there were no eyebrows, no eyelashes, and a complete absence 
of hair on the veteran's body.  Examination of the nails 
revealed extensive pitting, prominent dystrophy, and 
extensive ridging.  The Medical Board concluded that because 
of the complete absence of hair the veteran suffered from a 
variety of conditions that were exacerbated by dusty field 
conditions that he was expected to encounter, including 
recurrent bouts of conjunctivitis.  The Board concluded that 
the condition limited and/or deterred the veteran's ability 
to satisfactorily fulfill the duties of an active duty 
member.  The final diagnosis was alopecia areata universalis, 
which existed prior to service entrance.

Subsequent to service discharge, an August 1998 VA skin 
examination was conducted.  Upon examination, there was a 
complete loss of body hair, including eyelashes and eye 
brows.  Alopecia universalis was diagnosed.  A November 2002 
VA skin examination was conducted.  The veteran reported that 
alopecia created scattered areas of hair loss over the entire 
body including the scalp, axilla, and beard area.  Currently, 
the veteran was not using any treatment for the alopecia.  
Upon examination, there were spots of sparse hair growth over 
the head, there was hair of the right axilla, no hair of the 
left axilla, but normal pubic hair growth.  There were also 
bilateral dystrophic fingernails.  The diagnosis was alopecia 
universalis, poor prognosis.  In a February 2003 addendum, 
the examiner noted that the veteran first noted alopecia 8 or 
9 years prior.  

The Board finds that service connection for alopecia is 
supported by the evidence of record.  There is a current 
diagnosis of alopecia.  Degmetich v. Brown, 104 F.3d 1328, 
1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  In addition, objective medical evidence of 
record indicates an increase in the severity of alopecia 
during service.  Alopecia areata totalis was noted on service 
entrance examination, but alopecia areata universalis was 
noted upon service discharge.  The current diagnosis remains 
alopecia universalis.  As such, the evidence shows that 
alopecia underwent a permanent increase in severity during 
service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  
Accordingly, service connection for alopecia is warranted.  

The Board also finds that service connection for a nail 
disorder is supported by the evidence of record.  The 
evidence shows a current nail disorder.  Degmetich, 104 F.3d 
at 1333.  In addition, there was medical evidence of 
inservice nail pitting, flaking, ridging, and dystrophy.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury).  Moreover, the medical evidence of record showed 
that the currently diagnosed nail disorder is the same 
disorder that first manifested during service.  Hickson, 12 
Vet. App. at 253 (holding that service connection requires 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability); Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (noting that service 
connection requires continuity of symptomatology for non-
chronic conditions).  Accordingly, service connection for a 
nail disorder is warranted.  


ORDER

Service connection for alopecia is granted.

Service connection for a nail disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


